 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAURA LESKINEN,                                  No. 2:18-cv-00453-TLN-KJN
12                     Plaintiff,                     ORDER
13          v.
14   SONNY PERDUE, Secretary of the United
     States Department of Agriculture,
15
                       Defendant.
16

17          On June 21, 2019, the magistrate judge filed findings and recommendations, which were

18   served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. (ECF No. 65.) After being granted an

20   extension (ECF No. 67), Plaintiff timely filed objections to the findings and recommendations,

21   and Defendant responded (ECF Nos. 68, 69); these objections have been considered by the Court.

22          This Court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). As to any portion of the proposed

25   findings of fact to which no objection has been made, the Court assumes its correctness and

26   decides the matter on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th Cir.

27   1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi Valley

28   Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                     1
 1            Plaintiff asserted twelve objections to the magistrate judge’s findings and

 2   recommendations, all but one concerning her claims for hostile work environment, quid pro quo

 3   sexual harassment, and retaliation.1 (ECF No. 68.) The Court has reviewed the applicable legal

 4   standards and, good cause appearing, concludes that it is appropriate to adopt the findings and

 5   recommendations in full.

 6            The magistrate judge recommended summary judgment on the hostile work environment

 7   claim for failure to inform Defendant of her supervisor’s alleged conduct until some five–to–six

 8   months after it occurred, and for lack of evidence of “severe” or “extreme” conduct. (ECF No. 65

 9   at 16–18.) Summary judgment was also recommended on Plaintiff’s quid-pro-quo sexual

10   harassment claim for failure to present evidence of a connection between her supervisor’s actions

11   and Defendant’s failure to promote her (and its termination of her). (ECF No. 65 at 18–19.)

12   Finally, the magistrate judge recommended summary judgment on the retaliation claim, given

13   that Plaintiff’s attempts to secure promotion is not a protected activity under the law, and given

14   Defendant offered a non–pretextual reason for why it terminated her –– because she did not

15   maintain her course load under the internship guidelines. (ECF No. 65 at 19–23.) Against that

16   backdrop, Plaintiff raises twelve objections. She characterizes the first seven objections as

17   “omissions of evidence [and] misstatement[s] of testimony,” the eighth objection as a failure of

18   the magistrate judge to rule on an ancillary motion, and the last four as omissions of facts

19   regarding post–termination occurrences. (See ECF No. 68.)

20            Plaintiff’s first two objections concern her assertions that she obtained a “pre–employment
21   agreement” with Defendant. Her fourth objection concerns the omission by the magistrate judge

22   of a conversation Plaintiff had with a co–worker about her prospects for promotion. Her sixth

23   and seventh objections take issue with the magistrate judge’s characterization of Plaintiff’s

24   conversations with the office manager and regional director (and ancillary conduct of her

25   supervisor and a co–worker) concerning the internship requirements and Plaintiff’s termination.

26   1
              The magistrate judge also resolved several ancillary motions brought by Plaintiff in the findings and
     recommendations. (See ECF No. 65 at 4–13.) Plaintiff’s eighth objection concerns the magistrate judge’s ruling on
27   one of those motions. To the extent Plaintiff failed to respond to the magistrate judge’s ruling on the other ancillary
     motions (see ECF No. 68.), the Court assumes the correctness of the findings, finds the applicable law supports the
28   recommendations, and adopts the findings and recommendations in full. See Orand, 602 F.2d at 208.
                                                                2
 1   These objections appear to apply to the magistrate judge’s recommendations concerning

 2   Plaintiff’s retaliation claim. In brief, the magistrate judge found Plaintiff had presented a prima

 3   facie case of retaliation, but that Defendant has proffered a legitimate, non–discriminatory reason

 4   for her termination –– her failure to maintain the requisite number of classes under the internship

 5   agreement. (ECF No. 65 at 20–21.) The magistrate judge found evidence that Defendant was

 6   investigating her course load in the month before her termination, as well as evidence that the

 7   office manager confirmed Plaintiff’s drop in her course load via email just prior to Plaintiff’s

 8   termination. The magistrate judge then examined Plaintiff’s claim that this rationale was

 9   pretextual and found that the bulk of Plaintiff’s evidence concerned her conversations with an

10   H.R. specialist in Washington D.C., but otherwise found no other evidence of pretext. The

11   magistrate judge considered Plaintiff’s assertions of a “pre–employment contract,” but found

12   them to be conclusory, and belied by the documentary evidence in the record –– as discussed by

13   the magistrate judge in footnote 5. (ECF No. 65 at 19.); see Bryant v. Adventist Health Sys./W.,

14   289 F.3d 1162, 1167 (9th Cir. 2002) (holding that summary judgment may not rely on a party’s

15   “conclusory statement [regarding] a genuine issue of material fact, without evidentiary support”).

16   The magistrate judge thus recommended summary judgment on this claim under the framework

17   set forth in University of Texas Southwestern Medical Center v. Nassar, 570 U.S. 338, 352

18   (2013). The magistrate judge’s findings and recommendations were proper, and so these

19   objections are overruled.

20          Plaintiff’s third and fifth objections appear to relate to her claim of hostile work
21   environment. However, the findings and recommendations cite to multiple paragraphs of her

22   declaration concerning her direct supervisor’s conduct and Plaintiff’s proffered corrections do not

23   alter the analysis. Cf. Freitag v. Ayers, 468 F.3d 528, 540 (9th Cir. 2006) (finding severe conduct

24   where “Freitag witnessed inmates masturbating in an exhibitionist manner, oftentimes while they

25   directed verbal taunts and crude remarks at her.”); with Westendorf v. W. Coast Contractors of

26   Nev., Inc., 712 F.3d 417, 419 (9th Cir. 2013) (finding no hostile work environment where a
27   supervisor referred to the plaintiff’s duties as “girly work,” and a co-worker commented on

28   another woman’s breasts, asked whether women “got off” when they used tampons, said “women
                                                       3
 1   were lucky because [they] got to have multiple orgasms,” and repeatedly told the plaintiff she

 2   should wear a French maid’s costume). Further, Plaintiff’s conversations with her daughter do

 3   not change the requirement to inform Defendant of the harassing behavior. Reporting it to her

 4   office manager after she dropped below full time would not have given Defendant time to correct

 5   the behavior as to Plaintiff. Campbell v. Hawaii Dep’t of Educ., 892 F.3d 1005, 1017 (9th Cir.

 6   2018) (“[T]he DOE may be held to account for the students' actions only if, after learning of the

 7   harassment, it failed to take prompt corrective measures that were reasonably calculated to end

 8   the harassment.”); Freitag, 468 F.3d at 539. Further, to the extent these objections relate to the

 9   magistrate judge’s findings and recommendation on Plaintiff’s quid–pro–quo claim, the evidence

10   Plaintiff points to does not alter the analysis –– that Plaintiff had no evidence to show a

11   connection between her supervisor’s conduct and Defendant’s failure to promote (and its

12   termination of Plaintiff). Thus, these objections are overruled.

13          Plaintiff’s eighth objection concerns the magistrate judge’s analysis of her objection to the

14   declaration of attorney Joseph Freuh. Plaintiff argues that the magistrate judge failed to rule on

15   her objection. However, it is clear from the findings and recommendations that the magistrate

16   judge considered her objection, overruled it, and assigned the information contained therein the

17   proper weight –– which was none at all. (See ECF No. 65 at 8–9.) Accordingly, this objection is

18   overruled.

19          Plaintiff’s last four objections concern the magistrate judge’s omission of evidence

20   regarding actions taken after her termination in December 2016. Plaintiff refers to (a) a
21   conversation between the office manager and an attorney with the USDA; (b) a co–worker’s

22   knowledge of the supervisor’s inappropriate behavior; (c) the EEO investigator’s failure to

23   inquire about whether the supervisor sexually harassed a male intern who worked with Plaintiff;

24   and (d) information contained in a letter sent to Plaintiff from the USDA’s employment complaint

25   division that Plaintiff argues is incorrect. (ECF No. 68 at 11–15.) However, this information is

26   not relevant to Plaintiff’s claims, as described in her Complaint and as analyzed by the magistrate
27   judge in the findings and recommendations. Thus, Plaintiff’s objections are overruled.

28          Finally, Plaintiff asserts in her filing that a “question of breach of contract in Plaintiff’s
                                                        4
 1   pre–employment agreement is one for the jury to decide.” (See ECF No. 68 at 16–17.) The

 2   Court notes that Plaintiff has not raised a breach of contract claim. (See ECF No. 1.) To the

 3   exent Plaintiff objects to the magistrate judge’s findings on this ground, her objection is

 4   overruled.

 5          For these reasons, the Court concludes that it is appropriate to adopt the findings and

 6   recommendations. Accordingly, IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations (ECF No. 65) are ADOPTED in full;

 8          2. Defendant’s motion for summary judgment (ECF No. 40) is GRANTED;

 9          3. Judgment is entered for Defendant; and

10          4. The Clerk of Court is directed to close this case.

11
     Date: August 26, 2019
12

13

14

15                                Troy L. Nunley
                                  United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
